Exhibit 10.1 - Separation Agreement dated December 20, 2005 between First
Commonwealth
                        Financial Corporation and E. James Trimarchi.

--------------------------------------------------------------------------------


SEPARATION AND RELEASE AGREEMENT


          This SEPARATION AND RELEASE AGREEMENT (this "Agreement") is effective
as of December 20, 2005, by and between E. James Trimarchi ("Executive") and
First Commonwealth Financial Corporation, a Pennsylvania corporation (the
"Company").


RECITALS


          A.           Executive has served as a Director and as Chairman of the
Board of Directors of the Company since 1990 and has played a vital role in the
growth and development of the Company and its subsidiaries since the Company's
inception. 

          B.           Executive now wishes to retire from his positions as a
director and executive officer of the Company.

          C.           In recognition of the Executive's many contributions and
years of service to the Company, in exchange for the waiver and release set
forth in this Agreement, and for other good and valuable consideration, the
Company desires to compensate the Executive and provide continued benefits to
Executive and his spouse in accordance with the terms and conditions of this
Agreement.


AGREEMENT


          Accordingly, in consideration of the foregoing and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

          1.           Resignation.  Effective as of 11:59 p.m., December 20,
2005 (the "Effective Time"), Executive hereby resigns from any and all positions
with the Company and its subsidiaries, including, without limitation, as
Chairman of the Board of Directors of the Company, as a Director of the Company,
and as a director, executive officer or employee of any direct or indirect
subsidiary of the Company.

          2.           Separation Payment; Benefits.  In consideration of the
release given by Executive in Section 3, the Company agrees to pay Executive (or
Executive's beneficiary as provided in Section 4) separation payments in the
aggregate amount of $817,400, representing two times the Executive's current
base salary, payable in fifty two (52) equal bi-weekly installments of
$15,719.23 in accordance with the Company's normal payroll schedule and subject
to all applicable withholding taxes.  For a period beginning on the Effective
Date, the Company will, at the Company's sole cost and expense, provide lifetime
medical insurance benefits to the Executive and the Executive's spouse with the
same level of medical insurance benefits and with substantially the same terms
and conditions as exist on the Effective Date; provided, however, that if the
Executive is determined to be ineligible to receive any of the foregoing
benefits under a plan maintained by the Company, the Company will use its
reasonable best efforts to assist the Executive and his immediate family to find
replacement medical insurance with coverage at the level in effect on the
Effective Date and shall pay all premiums associated with such replacement
medical insurance.


--------------------------------------------------------------------------------


          3.           Release.  In consideration for the promises contained
herein, Executive, for himself and his heirs, executors, administrators,
successors and assigns, hereby irrevocably and unconditionally releases and
forever discharges the Company, its direct and indirect subsidiaries and each of
their respective affiliates, directors, officers, employees, agents, successors
and assigns (collectively, the "Releasees"), or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
damages, actions, suits, costs, losses, debts and expenses (including attorneys'
fees and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, (a) claims arising
directly or indirectly out of the Executive's employment by the Company and the
cessation of the Executive's employment, including, without limitation, claims
in equity, tort or law for wrongful discharge, breach of contract whether
express or implied, personal injury, defamation, mental anguish, injury to
health and reputation, workers compensation, or compensation or benefits of any
kind or nature, (b) claims under federal, state or local laws prohibiting
discrimination on account of age, national origin, race, sex, handicap, religion
and similar classifications, including, without limitation, claims under the
Civil Rights Acts of 1866 and 1867; the Civil Rights Act of 1964, Title VII, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended; the Older Workers Benefit Protection Act of 1990, as
amended; the Family and Medical Leave Act, the Americans with Disabilities Act
of 1990; the Equal Pay Act, the Fair Labor Standards Act of 1938; the Employee
Retirement Income Security Act of 1974, as amended; the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, the Pennsylvania Human Relations
Act, the Pennsylvania Wage Payment and Collection Law, the Pennsylvania Minimum
Wage Act, or the Pennsylvania Equal Pay Law; and (c) any claim under any
employee benefit plan maintained by the Company or any claim for severance pay
or benefits (except, in each case, in accordance with Section 2 of this
Agreement), stock, equity, incentive or bonus compensation or any other claims
for compensation of any kind or nature whatsoever, which Executive now has, or
ever claimed to have, or could claim against each or any of the Releasees. 

          4.           Beneficiaries.  If the Executive shall die prior to the
payment of all of the separation payments required by Article 2 hereof, then all
remaining separation payments shall be paid to the beneficiary or beneficiaries
designated by the Executive on Schedule 1 of this Agreement at the same time,
and in the same amount, as would have been payable to the Executive.  The
designation of a beneficiary for purposes of this Section 4 shall be revocable
during the lifetime of the Executive. 

          5.           Return of Company Property.  The Executive hereby agrees,
represents and warrants that, as of the Effective Date, he shall have returned
to the Company all documents (including copies and computer records thereof) of
any nature which relate to or contain proprietary or confidential information
concerning Company, its customers, or employees, and any and all property of the
Company which has been in his possession, including any computers, computer
programs or limited use software licenses in his possession. The Executive
confirms that all confidential information is and shall remain the exclusive
property of the Company. All business records, papers and documents kept or made
by the Executive relating to the business of the Company shall be and remain the
property of the Company, except for such papers customarily deemed to be the
personal copies of the Executive.  Information in the public domain or
information that is commonly known by or available to the public through the

--------------------------------------------------------------------------------

Company's press releases, public documents, annual reports, SEC filings or other
public filings shall not be considered proprietary or confidential information.

          6.           Advice and Assistance.  From and after the Effective
Date, Executive agrees to provide, without charge, such advice and assistance as
the Company may reasonably request to ensure the orderly transition of
Executive's knowledge and expertise and contacts and relationships with
customers, vendors and employees of the Company. 

          7.           Miscellaneous.

                    a.           Construction.  This Agreement constitutes a
fully negotiated agreement among the parties, each with the aid and assistance
of legal counsel.  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent and shall be
construed and interpreted as though drafted by all the parties to this
Agreement.

                    b.           Waiver and Amendment.   No amendment or waiver
of any provision of this Agreement shall be valid unless the same shall be in
writing and signed by the party against whom enforcement of the amendment or
waiver is sought. No waiver by any party on any occasion shall extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder.

                    c.           Assignment.  This Agreement may not be assigned
by either party without the prior written consent of the other parties.  Subject
to that limitation, this Agreement shall inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

                    d.           Headings.  The headings contained in this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

                    e.           Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
but all of which together shall constitute but one agreement.

                    f.           Complete Agreement.  This Agreement embodies
the complete agreement and understanding among the parties and supersedes and
preempts any prior understandings, agreements or representations by the parties,
written or oral, which may relate to the subject matter hereof.

                    g.           CHOICE OF LAW.  EXCEPT FOR THE FEDERAL
ARBITRATION ACT, THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAW OF THE COMMONWEALTH OF PENNSYLVANIA.



Signature page follows.

--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, the parties have executed this Separation and
Release Agreement as of the date set forth above.

                                                               FIRST
COMMONWEALTH FINANCIAL
                                                               CORPORATION



                                                               By:__/s/Joseph E.
O'Dell                                          
                                                               Name:  Joseph E.
O'Dell
                                                               Title:    President
and Chief Executive Officer


                                                               ACCEPTED by
Executive on the 20th day of
                                                               December, 2005:


                                                               _/s/ E.. James
Trimarchi                                            
                                                               E. James
Trimarchi

--------------------------------------------------------------------------------


Schedule 1

Beneficiaries of the Executive


The E. James Trimarchi Revocable Trust